Citation Nr: 9921017	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as limitation of hands and arms.

2.  Entitlement to an increased rating for residuals of a lumbar 
injury, currently evaluated as 20 percent disabling.

3.  Entitlement to a temporary total rating due to treatment of a 
service-connected disability requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to July 1967.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the issues on appeal.

This appeal was previously before the Board and was the subject 
of a February 1999 remand, which sought to clarify the veteran's 
desire for representation.  That issue was resolved, and this 
claim was before the Board and was the subject of a May 1999 
remand.  That remand requested that the veteran's Social Security 
record be obtained, and that the veteran be scheduled for a VA 
examination.  The development requested by the May 1999 Board 
remand has not been completed, therefore a remand is required to 
allow that development to be completed.


REMAND

The United States Court of Veterans Appeals has held that VA has 
a duty to assist veterans in the development of facts pertinent 
to their claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 38 
C.F.R. § 3.103(a) (1998), which requires that VA accomplish 
additional development of the evidence if the record currently 
before it is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).

The Board feels that additional evidence is needed in order to 
determine whether the veteran's cervical spine disability may be 
proximately due to or the result of his service-connected lumbar 
disability or may be aggravated by his service-connected lumbar 
disability.

The Board also notes that the veteran has submitted a March 1998 
Social Security Administration decision which found him to be 
under a period of disability.  The Board notes that VA's duty to 
assist veterans in developing facts pertinent to their claims 
includes requesting information from other federal departments or 
agencies, and where VA has notice that the veteran is receiving 
Social Security Administration disability benefits, the records 
relied upon in making that determination are pertinent to his VA 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that the veteran's claim of entitlement to a 
temporary total rating due to treatment of a service-connected 
condition requiring convalescence is inextricably intertwined 
with the issue of entitlement to service connection for a 
cervical spine disorder, as the resolution of the latter issue is 
material to the resolution of the former.  Therefore, the issue 
of entitlement to a temporary total rating because of treatment 
of a service-connected condition requiring convalescence is also 
remanded, pending the resolution of the issue of entitlement to 
service connection for a cervical spine disorder.

The Board originally requested this development in a May 1999 
remand.  However, it appears that the case has been returned to 
the Board prior to the completion of the requested development.  
Therefore, the Board feels that a remand is necessary in order to 
allow for the development as requested in the May 1999 remand.

Accordingly, this case is REMANDED for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim.

2.  The RO should schedule the veteran for 
a VA spine examination.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination report 
that such review has been conducted.

b)  The examiner should provide a 
diagnosis of any lumbar pathology 
currently shown.

c)  The examiner should provide active 
and passive ranges of motion for 
lumbar flexion, extension, left and 
right lateral flexion, and left and 
right rotation, as measured in degrees 
by a goniometer.  The examiner should 
also provide an opinion as to whether 
there is any additional loss of 
function resulting from limited 
motion, excess motion, weakened 
motion, excess fatigability, 
incoordination, or pain on motion.

d)  The examiner should state whether 
the veteran's service-connected lumbar 
disability is productive of ankylosis; 
sciatic neuropathy; demonstrable 
muscle spasm; absent ankle jerk; 
recurring attacks of intervertebral 
disc syndrome; listing of the spine to 
the opposite side; positive 
Goldthwait's sign; marked limitation 
of forward bending in the standing 
position; loss of lateral motion with 
osteoarthritic changes or narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion, muscle 
spasm on extreme forward bending; 
unilateral loss of lateral spine 
motion in the standing position; 
characteristic pain on motion; or any 
residuals of a vertebral fracture.  
For every sign listed, the examiner 
should specifically state whether or 
not that sign is shown as a result of 
the veteran's lumbar spine disability.  
If shown, the examiner should provide 
an opinion as to frequency and/or 
severity.

e)  The examiner should provide an 
opinion as to whether it is as likely 
as not that the veteran's cervical 
spine disability is proximately due to 
or the result of his service-connected 
lumbar spine disability.  In providing 
this opinion as to the likelihood of 
relationship, the examiner should 
classify the likelihood of 
relationship as "definitely," "more 
likely than not," "as likely as 
not," "more likely not," or 
"definitely not."

f)  The examiner should provide an 
opinion as to whether it is as likely 
as not that there has been an increase 
in the veteran's nonservice-connected 
cervical spine disability caused by 
his service-connected lumbar spine 
disability.  In providing this opinion 
as to the likelihood of relationship, 
the examiner should classify the 
likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

3.  The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed in 
full.  Specific attention is directed to 
the examination report.  The Court has held 
that, if the requested examination does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the foregoing, 
the RO should review the issues on appeal.  
If the decision remains adverse to the 
veteran, in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that 

failure to report for a scheduled examination or failure to 
cooperate with the requested development may have an adverse 
effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


